STONE, C. J.
Intention to take life is not necessarily an ingredient of manslaughter, even in the first degree. Harrington v. State, 83 Ala. 9; Williams v. State, Ib. 16. The sixth charge asked for the defendant was rightly refused.
One clause of the seventh charge asked to be given to the jury was, that “if they believe from "the evidence that the defendant did not know the result of stopping the car suddenly, although he may have stepped on the brake in jumping from the car, then he would not be guilty.” This clause of the charge ignores all other inquiries than the want, on the part of the defendant, of knowledge of the effect of stopping the car suddenly. Had the charge been given, it would have been the duty of the jury to acquit, even though they found that the defendant stepped on the brake knowingly and intentionally, and that he knew the effect of stepping on the brake would be tó stop the car suddenly. Gross carelessness, even in the performance of lawful acts, is punishable, if another is injured thereby; and if the injury result in death, it is at least manslaughter. — 1 Bish. Or. Law, §i$ 342, 343, 351. This charge was rightly refused, and the record presents no other questions for our review.
Under our statutes, manslaughter has two degrees. The first is, “ by voluntarily depriving a human being of life.” That offense is fully discussed and defined in Harrington's Case, 83 Ala. 9, and we need add nothing to it. — Code of 1886, § 3731. In § 3732 another offense resulting in death is made manslaughter in the first degree, but it has no bearing on this case. We have said, “To constitute manslaughter in the first degree, there must be either a positive intention to kill, or an act of violence from which ordinarily, in the usual course of events, death or great bodily harm may result. — Harrington's Case. We were interpreting *424§ 3781 of the-Code — tlie statute by which the guilt of the present defendant must be measured. If the record fairly sets forth the testimony, it is difficult to perceive' how the defendant could be guilty of voluntary manslaughter, unless the jury were convinced he intentionally stopped the car. This question, however, is not before us, and we have no power to grant any relief.
Affirmed.